DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Van Pieterson et al. (US 20090204100), cited previously.
Concerning claim 14, Van Pieterson discloses attaching a wearable thermometer patch to near a user’s skin near a wound (section 0027, the body cover may advantageously be combined with administering arrangements, for example arrangements for administering light and/or arrangements that administer for example fluids or creams for the treatment of wounds. The invention may for example be integrated with flexible light sources for the administration of phototherapy, including 1-C4 indicate a gradually rising temperature at the site of infusion, wherein spots C1 for example indicate a temperature of approximately 32 °C, C2 of approximately 33 °C, C3 of approximately 34°C. and C4 of approximately 35°C. At C4, the temperature has to be carefully monitored for further inflammation), wherein the second depth is different from the first depth (Fig. 6, section 0028, temperature spots C4 is at a different depth than c3,.both c3 and c4 are shown at different depths than C2, and c1 is at a different depth than c2-4, in relation to the temperature sensing element 2 as seen in fig. 6); and monitoring healing of the wound based on the first temperature value at the first depth and the second temperature value at the second depth (section 0027, the body cover may advantageously be combined with administering arrangements, for example arrangements for administering light and/or arrangements that administer for example fluids or creams for the treatment of wounds. The invention may for example be integrated with flexible light sources for the administration of phototherapy, including (organic) light emitting diodes, such that a flexible self-monitoring and self-administering system is obtained. In other words, the body cover may be configured such that a sensed local temperature variation triggers the local administration of for example light or medication such that healing may be expedited, whereas physical mobility is largely maintained).
With respect to claim 15, Van Pieterson discloses applying heat, an electrical signal, or a force or a pressure to the user’s skin by a treatment portion mounted on the circuit substrate (Section 0024, 0028, an array of electrodes that are connected to the 
Regarding claim 16, Van Pieterson discloses the heat, the electrical signal, or the force or the pressure is applied to the user’s skin the first temperature value at the first depth and the second temperature value at the second depth (section 0024, 0027-0028, an array of electrodes that are connected to the array of temperature sensing elements may be woven and/or embroidered with the yarns, the body cover is connected with an administering device for administering fluids to the human body, such as catheters and/or infusions, as shown in FIG. 6. The body cover may advantageously be combined with administering arrangements, for example arrangements for administering light and/or arrangements that administer for example fluids or creams for the treatment of wounds. The invention may for example be integrated with flexible light sources for the administration of phototherapy, including (organic) light emitting diodes, such that a flexible self-monitoring and self-administering system is obtained. In other words, the body cover may be configured such that a sensed local temperature variation triggers the local administration of for example light or medication such that healing may be expedited, whereas physical mobility is largely maintained. An example of this is the administration of insulin. With these types of penetrating administering devices there is a relatively high risk of inflammation).
1-C4 indicate a gradually rising temperature at the site of infusion, wherein spots C1 for example indicate a temperature of approximately 32 °C, C2 of approximately 33 °C, C3 of approximately 34°C. and C4 of approximately 35°C. At C4, the temperature has to be carefully monitored for further inflammation).
With respect to claim 18, Van Pieterson discloses calculating a temperature gradient based on the temperature values at the different distances (Fig. 6, Section 0028, temperature spots C1-C4 indicate a gradually rising temperature at the site of infusion, wherein spots C1 for example indicate a temperature of approximately 32 °C, C2 of approximately 33 °C, C3 of approximately 34°C. and C4 of approximately 35°C. At C4, the temperature has to be carefully monitored for further inflammation).
Regarding claim 19, Van Pieterson discloses the first direction is substantially perpendicular to the wound (Fig. 6).
Concerning claim 20, Van Pieterson discloses the wearable thermometer patch includes a third temperature probe unit 2A-F comprising a third temperature sensor in electric connection with the electric circuit, wherein the third temperature probe unit includes a third protruded portion below the circuit substrate (Fig. 3).
Allowable Subject Matter
Claims 1-13 are allowed.
Regarding independent claim 1, for a wearable thermometer patch comprising a circuit substrate comprising an electric circuit and a plurality of through holes: and a two-dimensional array of temperature probe units each mounted in one of the plurality of through holes in Toni the circuit substrate, wherein the temperature probe units are protruded below a lower surface of the circuit substrate has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 3/10/2021 have been fully considered but they are not persuasive. Regarding claim 14, Examiner still finds that temperature sensing at a first depth and at a second depth wherein the second depth is different from the first depth (Fig. 6, section 0028, temperature spots C4 is at a different depth than c3,.both c3 and c4 are shown at different depths than C2, and c1 is at a different depth than c2-4, in relation to the temperature sensing element 2 as seen in fig. 6).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792